DETAILED ACTION
Applicant’s amendment 4/28/2021 filed has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply makes evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 4/28/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, the prior art of record neither alone nor in combination teach:
each of the party computing systems storing a respective secret share of the secret shared value in the first modular representation, wherein the first modular representation has a range defined by a most significant bit position and a least significant bit position of the first modular representation;
communicating to each of the party computing systems a respective secret share of the numerical subrange identifier, wherein the numerical subrange identifier is secret shared between the party computing systems; / communicating to each of the party computing systems a respective secret share of a masking value, wherein the masking value is secret shared between the party computing systems in the first modular representation;
transforming the masking value, in a first transformation, into a transformed masking value by at least performing a first mathematical lift on the masking value;
communicating to each of the party computing systems a respective secret share of the transformed masking value in the second modular representation, wherein the transformed masking value is secret shared between the party computing systems in the second modular representation, wherein the second modular representation has a range defined by a most significant bit position and a least significant bit position of the second modular representation, and wherein the most significant bit position of the second modular representation is greater than the most significant bit position of the first modular representation;
the party computing systems masking and revealing the secret shared value as a masked value representing a sum of the secret shared value and the masking value  without revealing the secret shares of the secret shared value or the secret shares of the masking value;
transforming the masked value, in a second transformation, into a first transformed masked value by at least performing a second mathematical lift on the masked value;
transforming the masked value, in a third transformation, into a second transformed masked value by at least performing a third mathematical lift on the masked value, wherein the first mathematical lift, the second mathematical lift and the third mathematical lift are each different from one another; and
the party computing systems collaboratively computing the secret shared value in the second modular representation, wherein each of the party computing systems computes a respective secret share of the secret shared value in the second modular representation based on:
the first transformed masked value, the second transformed masked value, for each party computing system, the respective secret share of the numerical subrange identifier/ indication, and for each party computing system, the respective secret share of the transformed masking value” in combination with the other limitations recited in independent claims 1 and 11.
Claims 2-10 and 12-20 are allowed because of their dependence from independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419